773 N.W.2d 267 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Cesar CASSARRUBIAS, Defendant-Appellant.
Docket No. 136580. COA No. 283135.
Supreme Court of Michigan.
October 21, 2009.

Order
By order of October 27, 2008, the defendant's appellate counsel was directed to file a supplemental brief. On order of the Court, appellate counsel's response having been received, the application for leave to appeal the April 25, 2008 order of the Court of Appeals is again considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).